Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on November 4, 2021.

Status of Claims

Claims 1, 2, 8, 9, 14, 15, 17, 18, 21 and 24 have been amended.
Claims 3, 4, 5, 6, 7, 10, 13, 16, 19, 20, 23 and 25 have been cancelled.
Claims 1, 2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22, 24, and 26 are currently pending and have been examined. 


	
	



Claim Objections
Claim 17 objected to because of the following informalities: Claim 17 depends from canceled Claim 16.  Appropriate correction is required. In efforts of compacting prosecuting the Examiner has examined the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22, 24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1, 2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22, 24, and 26 are drawn to methods (i.e., a process). As such, claims 1, 2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22, 24, and 26 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 24) recites/describes the following steps:
log-on to an evaluation [page], view evaluation options and choose to evaluate, evaluate chosen individual, by means of a rating scale and pre- set options, 10input user-derived ratings and comments, 

These steps, under its broadest reasonable interpretation, describe or set-forth evaluating a sports related individual, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 24 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"internet” 
“website”
“web-enabled device”
“log-on to an evaluation website,”
“log-off evaluation website” 
“computer application (APP)”
"Smartphone or other app-enabled device” 
“a recruiting search engine”
“an employment application page”

The requirement to execute the claimed steps/functions "internet” and “web-enabled device” and “log-on to an evaluation website,” and “log-off evaluation website” and “computer application (APP)” and "Smartphone or other app-enabled device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “sports teams and institutions post and send employment opportunities..." and " a sports events section that provides information pertaining to sports.." and “sports events section further comprises means for 5purchasing items” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Making purchases and providing an employee recruitment page is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).



Dependent claims 2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22 and 26 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22 and 26 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "internet” and “web-enabled device” and “log-on to an evaluation website,” and “log-off evaluation website” and “computer application (APP)” and "Smartphone or other app-enabled device " is equivalent to adding (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "internet” and “web-enabled device” and “log-on to an evaluation website,” and “log-off evaluation website” and “computer application (APP)” and "Smartphone or other app-enabled device serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g,h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “sports teams and institutions post and send employment opportunities..." and " a sports events section that provides information pertaining to sports.." and “sports events section further comprises means for 5purchasing items”  simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)  which note the well-understood, routine, conventional nature of electronic record keeping.

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of using a platform to manage athlete information in the background section of the instant specification) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22and 26 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22 and 26 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 14, 15, 17, 18, 21, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over SportsBoard: The ultimate Coach’s Assessment Tool ([date: June 2015] Retrieved from the Internet from <<https://www.sportsboard.io/g>> on January 12, 2019; May 7, 2019, herein referred to as SportsBoard in view of Ref360 Retrieved from the Internet from <<ref360.com>> on February 6, 2019, herein referred to as Ref360.

Claim 1
 SportsBoard discloses a method for evaluating a sports related individual, team or institution:
access internet or computer app, log-on to an evaluation website, (SportsBoard [Page 1-2, 14]). Where the reference shows that the desktop and mobile application version of the platform require a log in at the top of the page. See also Page 2 “Choose or create custom filters that allow you to identify athletes that fit your criteria.” Where Examiner interprets the choose filter option as the ability to use pre-set options. Where a leaderboard shows a rating against other players.
SportsBoard does not specifically detail evaluating officiating staff. Ref360 discloses:
view evaluation options and choose to evaluate, evaluate chosen individual, by means of a rating scale and pre- set options and, input user-derived ratings and comments (Ref360 [Page 1]).


Claim 2
SportsBoard discloses using the evaluations of referees to help scout referees (SportsBoard [Page 12]) See where the reference teaches “Thrilled to work with SportsBoard to scout referees at the grassroots level. Streamlining data collection and analysis has never been so easy." SportsBoard does not explicitly teach evaluating referees. Ref360 teaches:
wherein the sports related individual is selected from the group consisting of a coach, a referee, a trainer, medical personnel, alumni, a booster, a judge, an athlete recruiter, an assistant coach, a team owner, a general managers, an athletic director, a sports analyst, an educational administrator, a sport regulator, a sports agency and a sport agent (Ref360 [Page 1]) See at least where the reference teaches a web based tool used to assess the performance of referees on a call by call basis 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using the evaluations of referees to help with scouting new referees, the method of evaluating the referees as taught by Ref360, to help find officiants that are a good match for your athletic organization.

Claim 8
SportsBoard discloses: 
wherein the evaluation rating scale and pre-set options are multi- tiered and specific to a particular sports-related individual (SportsBoard [Page 7]). See at least “Whether you are searching for qualified officials or evaluating those already working, the process can be time-consuming and logistically-challenging. And tracking their progress as they strive to improve is simply too much to do in Excel spreadsheets. SportsBoard changes all of that with its comprehensive officiating assessment solution.”  Where the page also displays a “skill rating.”  Examiner interprets the skill rating to be the selectable rating option for users to evaluate officiants. 
Claim 9
SportsBoard discloses a system that can create a customize model of the criteria that is desired to capture about sports individuals (Sports Board [Page 4]): 
wherein the evaluation options for a sports-related individual are comprised of eight pillars that are selected from the group consisting of leadership, game intelligences quotient (IQ), integrity, vision, decision making, education, and mentoring ability (SportsBoard [Page 2 and 5]). Where the reference teaches custom filters that allow the coach to filter through athlete that fit a criteria. See also “Every coaching staff has a different approach when it comes to evaluating athletic talent [referee]. Enabling your staff to create a customized model to fit your needs is our goal. 
SportsBoard does not explicitly disclose eight pillars of evaluation options as defined by the instant specification. However, Sportsboard teaches a system platform that allows for customized filtering options for the assessor to use in an evaluation of an athlete. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be capable because the platform is designed to assist a coach in finding athletes to fit a team but adding customize evaluation features that are specific to the needs of a team. 
	

Claim 11
SportsBoard teaches accessing the application at any time. SportsBoard does not explicitly teach post game evaluation. Ref360 discloses: 
wherein an evaluation occurs at a time prior or after a sporting event (Ref360 [Page 1]) See at least “Leagues collect and input information on each decision made/missed during games, including information on the decision type, accuracy, and related commentary.” And “By utilizing Ref 360, leagues can draw meaningful conclusions on game information relating to referees, both on a group basis and on an individual referee basis.” Where Examiner interprets the collecting of information on decisions made/ missed during games to be the evaluation of the referee after a game


Claim 12
SportsBoard teaches accessing the application at any time. SportsBoard does not explicitly teach in game evaluation. Ref360 discloses:
wherein an evaluation occurs in real-time during a sporting event (Ref360 [Page 1]) See at least “Leagues collect and input information on each decision made/missed during games, including information on the decision type, accuracy, and related commentary.” And “By utilizing Ref 360, leagues can draw meaningful conclusions on game information relating to referees, both on a group basis and on an individual referee basis.” Where Examiner interprets the input of information on decisions made/ missed during games to be the evaluation of the referee during a game.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using an internet or computer app for a sports evaluation app, as taught by SportsBoard, the method of evaluating the referees in real time as taught by Ref360, to make more accurate evaluations.

Claim 14
SportsBoard discloses:
wherein sports teams and institutions post and send employment opportunities to persons selected from the group consisting of a coach, a referee, a judge, a trainer, a recruiter, and medical personnel (SportsBoard [Page10]). Where the reference teaches the interested parties. See also [Page 7]). Where the reference teaches a page for searching for qualified officials. See also where there is a link for prospect pooling.  Examiner interprets the disclosure of prospect pooling to satisfy the limitation of an application page, because in order to pool prospects you would have to be able to review a submission from the prospect [application].


Claim 15
SportsBoard discloses: 
further comprising video that is uploaded by individuals to the evaluation APP (Ref360 [Page 1]). Where the reference teaches “Ref360 includes a customized, web-based tool that can integrate with league software, data and video. It includes user-friendly input screens as well as detailed and easy-to understand statistical analyses.”

Claim 17
SportsBoard does not explicitly disclose home screen sports new content.
wherein a Home screen displays sports news content (SportsBoard [Page 16]). 
SportsBoard does not explicitly disclose sports news content. However, Sportsboard teaches a system platform that displays a dashboard of custom information. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this custom dashboard information would show sports news content because users of the platform are interested in professional sports news. 
	

Claim 18
SportsBoard discloses: 
wherein the evaluation site further comprises a sports events section that provides information pertaining to sports from the perspective of the method platform (SportsBoard [Page 18]). Where the platform hosts a blog. It is well known in the art that blogs are used to share the unique and personal perspectives

Claim 21
SportsBoard discloses: 
further comprising a recruiting search engine wherein a recruiter can search various attributes that will assistant or add value to a team (SportsBoard [Page 2 and 7]) Where the reference teaches the ability to filter by custom filters to identify athletes that fit a criteria [attributes]. See also “Whether you are searching for qualified officials.” where the reference clearly teaches the ability to search for officials and also teaches the ability to customized search feature criteria.

Claim 22
SportsBoard discloses: 
further comprising an employment application page wherein teams can post employment wanted information to both domestic and international applicants (SportsBoard [Page 7]). Where the reference teaches a page for searching for qualified officials. See also where there is a link for prospect pooling.  Examiner interprets the disclosure of prospect pooling to satisfy the limitation of an application page, because in order to pool prospects you would have to be able to review a submission from the prospect [application].

Claim 24
SportsBoard discloses: 
access internet or computer app, log-on to an evaluation website, (SportsBoard [Page 1-2, 14]). Where the reference shows that the desktop and mobile application version of the platform require a log in at the top of the page. See also Page 2 “Choose or create custom filters that allow you to identify athletes that fit your criteria.” Where Examiner interprets the choose filter option as the ability to use pre-set options. Where a leaderboard shows a rating against other players.
SportsBoard does not specifically detail evaluating officiating staff. Ref360 discloses:
view evaluation options, evaluate a sports coach, judge, referee, or trainer by means of a rating scale and pre-set options and, input user-derived ratings and comments for a sports coach, judge, referee or trainer (Ref360 [Page 1]). See at least “Ref360 is the premier Officiating Evaluation Program used by officiating programs worldwide. Ref360 is a user-friendly, web-based tool that allows you to easily and efficiently track, monitor and assess your officials' performance; customize the level of evaluation and analytics that is just right for your organization.” See also “Leagues collect and input information on each decision made/missed during games, including information on the decision type, accuracy, and related commentary.”
Claim 26
SportsBoard discloses:
wherein the evaluation site further comprises a sports events section that provides information pertaining to sports from the perspective of the method platform (SportsBoard [Page 18]). Where the platform hosts a blog. It is well known in the art that blogs are used to share the unique and personal perspectives.
	
	
	
Response to Arguments
Applicant's arguments with regard to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: There is also a question of whether the Alice Test (particularly step one) may have been misapplied. This is especially relevant in consideration of the Applicant’s invention and the ruling in the Enfish case.

Examiner respectfully disagrees. With regards to the Enfish decision, the Examiner notes that the while the Enfish decision has provided an exemplary concept deemed as patent eligible, the analysis and subsequent decision is specific to only that case, and the two-part Mayo analysis the Examiners have been required to use has not been changed or altered, and "the Examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts." (see May 2016 Update Memorandum). The Examiner contends the claimed concept in Enfish is not at all relevant, related or similar to the instant subject matter, and thus any arguments on the basis of Enfish is simply not persuasive. This is particularly the case, as the subject matter in Enfish deemed eligible was directed solely to an apparatus containing means plus- function limitations all directed to how data was being stored in the database, and the specification was explicitly clear on the improvements and advantages of such an arrangement.

Due to the means-plus-function language, which required a more narrow interpretation of the claim language, this disclosure in the specification was vital to the determination of patent eligibility. Finally, only the specific facts in Enfish resulted in a decision of patent eligibility. Moreover, providing a system for evaluations is certainly not a significant, hardware-based "computer function." "Inputting" is insignificant, extra-solution activity, and there is no evidence or rational reasoning provided by Applicant to substantiate the claim that the evaluations conducted by input  improve the functionality of the computer, let alone that this input function actually constitutes anything significantly more than the abstract idea itself and anything more the generic, routine and insignificant computer function. 

Applicant Argues: The applicant's invention is directed to proving the functionality of a computer, and not just using the computer as a tool to improve some other process. It can be clearly seen that the Applicant’s invention increased the functionality and efficient[c]y of the computer. The Applicant’s invention allows a person to perform multiple functions, in real-time, with many of the functions being unavailable up until now.

Examiner respectfully disagrees. In combination, the steps disclose a sequence of operations that include accessing the internet and inputting evaluation data. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. 

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor does any of the claims amount to an improvement to the function of a client device configured to receive evaluations.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Applicant's arguments with regard to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: This is particularly applicable to claim 15 which discloses the Applicant’s invention having the capability of uploading video which Sportsboard does not have. This is also true for claim 17 which discloses the Applicant’s ability to display sports news content.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681